Title: Circular Letter to the Agents of the United States for the Relief and Protection of American Seamen, 22 July 1801
From: Madison, James
To: 


Sir,
Department of State Washington July 22d. 1801
You will be pleased to furnish this Department as soon as possible with a statement concerning impressed American seamen, that have come under your notice since your appointment as Agent in  which shall contain the following particulars:


1st.
  An annual and aggregate account of the number impressed.






Citizens
{
Native
Aliens
{
British


Naturalized
Other than British




2. Number with protections: without protections
3. Number who enlisted after impressment.
4. Number discharged
5 Number still detained

It is not expected that there will be entire precision in any detail which you can make; but a general and tolerably correct view of the subject is supposed to be attainable from the materials in your possession, and this will suffice.
The enclosed form embraces all the objects of this enquiry, and you will observe it in making your return. I am, very respectfully &c.
James Madison
P. S. You will include those whose allegiance is unknown to you.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). Enclosure not found.



   
   James Fulton Zimmerman printed this letter and added: “Later reports give no evidence that this form was ever used” (Zimmerman, Impressment of American Seamen [New York, 1925], p. 74 n. 1). David Lenox was frustrated by the wording of the form and complained in his letter to JM, 15 Sept. 1801 (DNA: RG 59, CD, London, vol. 8).


